Exhibit 10.2

 

COMMONWEALTH TELEPHONE ENTERPRISES, INC.

 

Non-Management Directors’ Stock Compensation Plan

 

1. Purpose.    The purpose of the Commonwealth Telephone Enterprises, Inc.
Non-Management Directors’ Stock Compensation Plan (this “Plan”) is to encourage
Non-Management Directors (as defined in Section 5 below) to have a personal
financial stake in Commonwealth Telephone Enterprises, Inc. (the “Company”)
through an ownership interest in the Company’s common stock, par value $1.00 per
share (“Common Stock”), thereby aligning the interests of Non-Management
Directors with that of the Company’s shareholders.

 

2. Administration.    This Plan shall be administered by the Board of Directors
of the Company or a committee composed of Non-Employee Directors, as such term
is defined in Rule 16b-3(b)(3)(i) promulgated pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (the Board of Directors of
the Company or such committee may be referred to herein as the “Committee”).
Subject to the provisions of this Plan, the Committee is authorized to interpret
this Plan, to establish, amend and rescind any rules and regulations relating to
this Plan, and to make all other determinations necessary or advisable for the
administration of this Plan. The Committee’s interpretation of this Plan, and
all actions taken and determinations made by the Committee pursuant to the
powers vested in it hereunder, is conclusive and binding upon all parties
concerned including the Company, its shareholders and persons granted awards
under this Plan.

 

3. Shares Subject to the Plan.    The shares issued or issuable under this Plan
shall not exceed 250,000 shares of Common Stock, subject to adjustment as
provided in Section 4 below. Such shares may be authorized and unissued shares
or treasury shares. If, after the effective date of this Plan, any shares of
Common Stock covered by an award under this Plan, or to which such an award
relates, are forfeited, or if such an award otherwise terminates without the
delivery of shares of Common Stock or of other consideration, then the shares of
Common Stock covered by such award, or to which such award relates, to the
extent of any such forfeiture or termination, shall again be, or shall become,
available for issuance under this Plan.

 

4. Adjustment of and Changes in Shares of Common Stock.    In the event of a
stock split, stock dividend, extraordinary cash dividend, subdivision or
combination of the shares or other change in corporate structure affecting the
shares, the number of shares of Common Stock authorized by this Plan shall be
increased or decreased proportionately, as the case may be, and the number of
shares of Common Stock subject to any outstanding award hereunder shall be
increased or decreased proportionately, as the case may be, with appropriate
corresponding adjustment in the purchase price per share thereunder.

 

5. Participants.    Any member of the Company’s Board of Directors who is not,
as of the grant date of any award to such person, an employee of the Company or
any of its “subsidiary corporations” (as such term is defined in Section 424 of
the Internal Revenue Code of 1986, as amended (the “Code”)) (“Non-Management
Director”) is, except as may be otherwise provided herein, eligible to
participate in this Plan. Any holder of an award granted hereunder shall
hereinafter be referred to as a “Participant.”

 

6. Terms of Awards.    As part of the compensation payable to any Non-Management
Director, the Committee may grant awards under this Plan in the form of (i)
shares of Common Stock and dividend equivalents thereon; (ii) restricted shares
of Common Stock; (iii) restricted share units representing the right to receive
the value of shares of Common Stock; or (iv) options to purchase shares of
Common Stock. The Committee shall grant any such awards in accordance with the
compensation policies established from time to time by the Board of Directors of
the Company for Non-Management Directors (the “Policies”). Each award hereunder
shall be evidenced by a written agreement or instrument (which need not be
executed by the Participant) which shall contain the terms and conditions of
such award and shall be consistent with the provisions of this Plan.

 



--------------------------------------------------------------------------------

7. Grant of Awards in Lieu of Other Director Fees.    To the extent consistent
with the Policies, and subject to such terms and conditions as the Committee
shall determine, the Committee may grant awards under this Plan in lieu of any
other fees payable to any Non-Management Director in his or her capacity as such
for services to the Board of Directors of the Company.

 

8. Certificates: Effectiveness of Registration Statement.    Each stock
certificate issued pursuant to this Plan may bear an appropriate legend
disclosing the restrictions on transferability imposed on such shares by this
Plan or by applicable law. Notwithstanding anything to the contrary herein, no
shares of Common Stock shall be issued pursuant to an award under this Plan
until (i) a Registration Statement on Form S-8 with respect to the shares of
Common Stock has been filed with and declared effective by the United States
Securities and Exchange Commission and (ii) the related prospectus has been
distributed to the Non-Management Directors.

 

9. Withholding.    Whenever the Company issues shares of Common Stock under this
Plan, the Company shall have the right to withhold from sums due the recipient,
or to require the recipient to remit to the Company, any amount sufficient to
satisfy any federal, state/or local withholding tax requirements prior to the
delivery of any certificate for such share.

 

10. Section 83(b) Election.    Participants shall have the right to make an
election under Section 83(b) of the Code, if applicable, with regard to the
taxation of awards under this Plan.

 

11. Amendment.    The Committee may terminate, modify or amend this Plan in such
respect as it shall deem advisable. No termination, modification or amendment of
this Plan may, without the consent of a Participant, adversely affect a
Participant’s rights under an award granted prior thereto. If any provision of
this Plan or any award granted hereunder is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction, or as to any person or
award granted hereunder, or would disqualify this Plan or any award granted
hereunder under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws, or if it cannot be
so construed or deemed amended without, in the determination of the Committee,
materially altering the intent of this Plan or the award granted hereunder, such
provision shall be stricken as to such jurisdiction, person or award granted
hereunder, and the remainder of this Plan and any such award granted hereunder
shall remain in full force and effect.

 

12. Duration of the Plan.    This Plan shall remain in effect through December
31, 2013.

 

13. Expenses of the Plan.    The expenses of administering this Plan shall be
borne by the Company.

 

14. Effective Date.    Subject to the approval of this Plan by the shareholders
of the Company, this Plan shall become effective as of February 25, 2004, the
date the Board of Directors of the Company approved this Plan.

 

15. Governing Law.    This Plan shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without regard to conflicts of
laws.

 